Title: To James Madison from James B. Church, 18 May 1816
From: Church, James B.
To: Madison, James


        
          Sir
          American Consulate Cork 18 May 1816
        
        Having remained to this Time without the Honour ⟨of⟩ receiving any Communication from your Excellency’s Government, I feel it encumbent on me to state to your Excellency the Degree of Libertinism, Desertion & remarkable ⟨ill?⟩ness I observe (of late) at this port amongst the Seamen of the United States, the result of which propensity has caused within a short Time a multitude of quite unusual (& many of them ungrounded) Applications to me for Relief ⟨fro⟩m such Sailors—and I have found it necessary (from having detected many ⟨a⟩ttempts to deceive me) to adopt more than ordinary Vigilance to discover ⟨im⟩postors & to discriminate between the worthy & unworthy. But, altho’ t⟨he⟩ latter I regret to say have hitherto proved nearly as numerous as the former, my advances to relieve cases appearing to merit my attention ⟨h⟩ave been very heavy.
        During the last twenty Years, t⟨he⟩ Fear of being impressed into the English naval Service, I must observe, ⟨w⟩as a great Check on American

Seamen to prevent them leaving their ⟨na⟩tive Shipping, & from indulging in vicious practices on Shore, ⟨bu⟩t now that the System of Impressment has entirely ceased, with the ⟨ge⟩neral peace of Europe, that Apprehension on the part of foreign Sailors ⟨(imp⟩ressment) no longer exists, & I attribute to the Security with which ⟨in⟩ this Respect the American Seamen can wander about, & idle, t⟨he⟩ present unfavourable Conduct it becomes my Duty to report in ⟨re⟩gard to them.
        I wish very much to have the Honour of hearing from your Excellency on this & other Important Matters relative to which I heretofore took the Liberty of addressing you, & with the highest respect I have the Honour to remain Your Excellency’s Most obedt. Servant
        
          James: B: Church
        
      